             Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JENNIFER OETZEL
8926 Littleton Street
Fairfax, VA 22032.
                              Plaintiff,                     Case No.

       v.                                                    JURY TRIAL DEMANDED


AMERICAN UNIVERSITY,
4400 Massachusetts Avenue, NW
Washington, DC 20016

                              Defendant.


                                           COMPLAINT

       Plaintiff Jennifer Oetzel (“Plaintiff” or “Professor Oetzel”), by and through her

undersigned counsel, bring this action sounding in violations of the Equal Pay Act of 1963, 29

U.S.C. § 291(d) (the “EPA”) and the D.C. Human Rights Act of 1977, Title 2, Chapter 14 of the

D.C. Code (the “DCHRA”), against Defendant American University (“Defendant” or the

“University”), and for her Complaint state as follows:

                                            PARTIES

       1.      Professor Oetzel is a female individual currently residing at the above-captioned

address. Plaintiff is a covered employee within the meaning of the Act.

       2.       Defendant American University (“Defendant” or the “University”) is a private

educational institution with a principal place of business at the above captioned address. Defendant

is an “employer” under the Equal Pay Act and the D.C. Human Rights Act and Defendant

employed more than fifteen (15) employees at all times relevant hereto.
              Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 2 of 8




                                          JURISDICTION

       3.      This Court has jurisdiction and venue over the federal claim asserted herein

pursuant to 28 U.S.C. § 1331 as this case involves questions of federal law.

       4.      This Court has supplemental jurisdiction over Plaintiff’s related state law claim

pursuant to 29 U.S.C. § 1367(a) because that claim forms part of the same case or controversy

under Article III of the United States Constitution and because the events that underlie Plaintiff’s

state law claim took place in the District of Columbia.

       5.      Plaintiff’s state law claim shares all common operative facts with her federal claim,

and the parties are identical. Resolving Plaintiff’s federal and state claims in a single action serves

the interests of juridical economy, convenience, consistency and fairness to the parties.

       6.      Venue is proper in this District, and Defendant is subject to the personal jurisdiction

of this Court, because Defendant maintains its principal place of business in this District, and all

or most of the events giving rise to this action occurred in this District.

                                   GENERAL ALLEGATIONS

                                 Plaintiff’s Work at the University

       7.      Plaintiff received her PhD in Business Strategy from the University of North

Carolina at Chapel Hill in May 2002.

       8.      Plaintiff worked for Defendant as an Assistant Professor in the American

University Kogod School of Business (the “Kogod School” or the “Business School”) from 2002

to 2008. From 2002 to 2006, Plaintiff was awarded a Kogod Endowed Fellowship.

       9.      Plaintiff became an Associate Professor, with tenure, in the Business School in June

2008 and continued in that position until June 2017. During this time, Plaintiff received several

awards/recognitions for her work at the University.



                                                   2
             Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 3 of 8




       10.     Plaintiff was awarded the Kogod School of Business Faculty Award for

Outstanding Service in 2016.

       11.     Plaintiff was awarded the Kogod School of Business Faculty Research Award for

Outstanding Service in 2011, 2012, 2014 and 2016.

       12.     Plaintiff held the prestigious Kogod International Business Professorship from

September 2012 through August 2018.

       13.     Plaintiff became a Full Professor, with tenure, in the Business School in July 2017.

Plaintiff was awarded a Dean’s Faculty Fellowship for 2018-2019.

       14.     Since July 2017 Plaintiff has been a Full Professor, with tenure, in the Business

School’s Department of Management.

       15.     Plaintiff’s current salary is $189,000.

       16.     Professor Oetzel’s H-index is 16.1 Her Google Scholar index is 44.2 She has 21

refereed journal articles, 6 invited articles/commentaries and published proceedings, five book

chapters, two articles under review and one article in progress. Plaintiff has 2,218 citations to her

work. Professor Oetzel has a four-course teaching load per year and her teaching evaluations are

above the Management Department and Business School averages. She teaches courses at the


1
 An “h-index” is an author-level metric that measures both the productivity and citation impact of
the publications of a scientist or scholar. The h-index correlates with obvious success indicators
such as winning the Nobel Prize, being accepted for research fellowships and holding positions at
top universities. The index is based on the set of the scholar’s most cited papers and the number
of citations that they have received in other publications.
2
  While most academic databases and search engines allow users to select one factor (e.g.,
relevance, citation counts, or publication date) to rank results, Google Scholar ranks results with a
combined ranking algorithm in a way researchers do, weighing the full text of each article, the
author, the publication in which the article appears, and how often the piece has been cited in other
scholarly literature. Research has shown that Google Scholar puts high weight especially on
citation counts and words included in a document's title. In searches by author or year, the number
of citations is highly determinant, whereas in keyword searches the number of citations is probably
the factor with the most weight, but other factors also participate.
                                                 3
             Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 4 of 8




graduate and undergraduate levels. In terms of service, since she started in the Kogod School, she

has undertaken a substantial service load; one that has been above average for the Business School.

During the tenure track, she had an unusually large service burden that was noted by external

reviewers at the time.

       17.     Plaintiff has served as an Editorial Board Member of, among other journals, the

Strategic Management Journal (since July 2013), the Journal of International Business Studies

(from 2014 to the present), and the Journal of International Business Policy (from 2017 to the

present).

                                        Plaintiff’s Comparators

       18.     Plaintiff has identified at least one suitable male comparator -- Asad Kausar, an

Associate Professor in the Business School. Professor Kausar’s work is “equal” to Plaintiff’s work

at the Business School in that his work requires equal skill, effort and responsibility and is

performed under similar working conditions to Plaintiff’s work. As of his hiring in May 2018,

Professor Kausar, an associate professor, was paid a salary of $225,000, approximately $40,000

more than Plaintiff’s current salary as a full professor. Professor Kausar’s H-index is 14. Professor

Kausar’s Google Scholar Index is 14. Professor Kausar has 1,064 citations to his work. Professor

Kausar teaches four classes per year.

       19.     Plaintiff identified several additional male comparators during the course of the

University’s investigation into her allegations of unequal pay (discussed below) – including

Associate Professor Augustine Duru (H-index 15, Google Scholar Index 44, and 2,182 citations).

The University did not deny that these other male professors were paid more than Plaintiff; rather,

the University asserted that “it was difficult to determine who a true comparator might be” and

then asserted that the male individuals identified by Plaintiff were not good comparators.



                                                  4
             Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 5 of 8




                                   Plaintiff Raises Her Concerns

       20.     Plaintiff has, since April 2019, sought a salary adjustment to reflect her high level

of performance and the salary level for other high performing full professors in Kogod, as well as

the salaries for Strategy Professors as reported by the Association to Advance Collegiate Schools

of Business (“AACSB”). The fact that Professor Oetzel is significantly underpaid is not disputed

by the University or the School.       The Dean of the Business School, John Delaney, has

acknowledged in conversations with Plaintiff that she is underpaid as compared to similarly

situated faculty in Kogod, and that her salary is significantly lower than comparable salaries

reported by AACSB. Dean Delaney went so far as to acknowledge that Plaintiff is underpaid

by tens of thousands of dollars.

       21.     Dean Delaney informed Plaintiff during an August 2019 discussion about her salary

that Defendant had no formal policy regarding faculty salary adjustments in the Business School

because it provided the Dean with more flexibility when deciding whether or not to increase a

faculty member’s compensation.

       22.     Plaintiff again raised the issue of her salary differential and her desire to be paid a

wage equal to male comparators in August 2019 (in an email to Daniel J. Myers, the University’s

Provost and Chief Academic Officer), in September 2019 (in a memorandum to Provost Myers),

in October 2019 (in a memorandum to Provost Myers and Deputy Provost Mary Clark), in January

2020 (in a letter from counsel to Traevena Byrd, American’s General Counsel) and in March 2020

(in a letter to Beth Muha, Assistant Vice President for Human Resources).

       23.     Defendant ultimately “investigated” Plaintiff’s concerns and found, in a report

dated December 11, 2020, that Plaintiff had not established “by a preponderance on the evidence”

that she was unfairly/illegally paid less than relevant male counterparts.



                                                 5
              Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 6 of 8




                                            COUNT I
                                         Violation of EPA

       24.     Plaintiff incorporates and re-alleges the allegations set forth in the preceding

paragraphs of the Complaint as if fully set forth herein.

       25.     As noted above, Plaintiff has been discriminated against on the basis of sex in her

pay. At all times relevant hereto, Plaintiff is/was doing substantially equal work on a job, the

performance of which required substantially equal skill, effort, and responsibility as jobs held by

members of the opposite sex (identified above). Although the job was performed under similar

working conditions Plaintiff was paid at a lower wage than members of the opposite sex doing

equal work.

       26.     The difference in pay Plaintiff received, as compared to her male counterparts, was

not pursuant to a seniority system, a merit system, a system which measures earnings by quantity

or quality of production, or a differential based on any other factor other than sex.

       27.     Defendant’s actions vis-à-vis Plaintiff have been willful and in reckless disregard

for the rights of Plaintiff. Defendant either knew, or showed reckless disregard for, the matter of

whether its conduct vis-à-vis Plaintiff was prohibited by the EPA or other statute.

       28.     As noted above, over several years, Plaintiff complained to Defendant’s decision-

makers about discrepancies between her salary and the salaries of male professors. As further noted

above, the responses Plaintiff received indicated an awareness on the part of Defendant’s

administration that Plaintiff’s salary level was below that of comparable male professors.

Nonetheless, Defendant continued to pay Plaintiff less than comparable male professors.




                                                  6
                Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 7 of 8




                                             COUNT II
                                        Violation of DCHRA

          29.    Plaintiff incorporates and re-alleges the allegations set forth in the preceding

paragraphs of the Complaint as if fully set forth herein.

          30.    In order to properly state an unequal pay claim under the DCHRA, a plaintiff must

allege that the employer paid men and women unequally “for equal work on jobs the performance

of which requires equal skill, effort, and responsibility, and which are performed under similar

working conditions.” See Howard Univ. v. Best, 484 A.2d 958, 984 (D.C. 1984). Claims under

the DCHRA are governed by the same standards as claims under the EPA. See id.

          31.    As noted above, Professor Oetzel is a member of a protected class under the

DCHRA – namely, she is a female.

          32.    As noted above, Professor Oetzel was unlawfully paid less than male comparators

for substantially equal work in substantially equal jobs the performance of which requires equal

skill, effort and responsibility, and which are performed under similar working conditions.

          33.    As noted above, Defendant has discriminated against Plaintiff on the basis of her

gender.

          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her favor

against Defendant and award damages as follows:

          a.     compensatory and economic damages including, but not limited to, lost wages,

back-pay, front-pay, bonuses and benefits in an amount to be determined at trial;

          b.     punitive damages;

          c.     liquidated damages;

          d.     attorneys’ fees, costs, and disbursements; and

          e.     such further relief as this Court deems proper.

                                                  7
           Case 1:21-cv-00705 Document 1 Filed 03/17/21 Page 8 of 8




Dated: March 17, 2021               Respectfully submitted,

                                    EHRENBERG LEGAL & HIGHER ED
                                    SOLUTIONS PLLC

                                    Attorneys for Plaintiff

                                    //s// Jason H. Ehrenberg

                                    Jason H. Ehrenberg, Esq. (DC # 469077)
                                    5335 Wisconsin Ave. NW, Suite 440
                                    Washington, DC 20015
                                    T: (202) 617-2590
                                    F: (202) 217-4345
                                    E: jason@ehrenberglegal.com
                                    www.ehrenberglegal.com




                                       8
